MEMORANDUM **
Longshoreman Horace Lee Black appeals pro se the district court’s summary judgment in favor of Pacific Maritime Association and International Longshore and Warehouse Union, Local 8, in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 659 (9th Cir.2002), and we affirm.
Black alleged that the defendants ran the Dispatch Hall in a racially discriminatory manner and that, in March 1994, he was discriminated against while working at the Globe Elevator work site. The district court properly concluded that Black did not establish a prima facie case of race discrimination at the Dispatch Hall because Black did not present evidence that similarly-situated casual workers who were not in his protected class were treated more favorably than he was. See id. at 659-60 (stating elements of a prima facie case of employment discrimination). The district court properly concluded that Black did not create a genuine issue of material fact as to whether defendants could be held liable for alleged discrimination at the Globe Elevator work site; defendants presented evidence that they were not Black’s employer, and Black failed to respond with evidence showing that he had a reasonable basis to believe that the globe Elevator “walking boss” was acting on behalf of defendants. See N.L.R.B. v. District Council of Iron Workers, 124 F.3d 1094, 1099 (9th Cir.1997). Accordingly, summary judgment was appropriate.
Black’s motion for an extension of time to file a reply brief is GRANTED. The Clerk shall file the reply brief received on May 7, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.